Citation Nr: 0207878	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-06 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to an increased evaluation for service-
connected recurrent lumbosacral strain with a history of 
herniated nucleus pulposus, L5-S1, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to June 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions from a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  As to the issue of 
entitlement to service connection for gastroesophageal reflux 
disease, the RO denied the veteran's claim in a December 1998 
rating decision.  A notice of disagreement was received in 
March 1999, a statement of the case was issued in March 1999, 
and the transcript of an April 1999 personal hearing 
constituted a timely substantive appeal.  

As to the issue of entitlement to an increased evaluation of 
service-connected recurrent lumbosacral sprain with history 
of herniated nucleus pulposus, L5-S1, the RO denied the 
veteran's claim in an April 1998 rating decision.  A notice 
of disagreement was received in March 1999 and a statement of 
the case was issued in April 2000.  In May 2000, the RO 
received a VA Form 21-4138, Statement in Support of Claim, 
wherein the veteran reiterated that his back condition had 
worsened.  This written statement effectively constituted a 
timely substantive appeal pursuant to 38 C.F.R. § 20.202 
(2001).  Thus, this issue is also properly before the Board 
for appellate consideration.  


REMAND

The Board has determined that a VA examination with etiology 
opinion is necessary in connection with the veteran's service 
connection for gastroesophageal reflux disease claim.  The 
Board now has the authority to undertake development of 
certain appeals as granted by 67 Fed. Reg. 3099, 3104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), and 
under current practice the Board would normally take action 
to schedule the examination.  

However, internal VA documents dated in November 2001 shows 
that the RO was in the process of scheduling the veteran for 
a VA back examination in connection with the other issue on 
appeal.  The report of any such examination is not of record, 
nor is it clear whether any such examination was ever 
conducted.  After reviewing the record, the Board has also 
determined that a VA rating examination for the low back is 
necessary.  Because it appears that the RO may be developing 
the low back issue separately, the Board believes that action 
by the Board to develop the evidence in this case could 
result in duplication of efforts and that all development 
actions should be accomplished together to avoid confusion 
and an unnecessary waste of judicial resources.  Accordingly, 
the Board finds that development by the Board is not 
appropriate in this case.  Further action by the RO to 
schedule and conduct the appropriate VA examinations is 
therefore necessary before the Board may proceed with 
appellate review. 

Additionally, a review of the record demonstrates that the 
veteran testified at his April 1999 RO hearing that he 
received treatment for gastroesophageal reflux symptoms at 
Hill Air Force Base within six months after his discharge 
from service.  However, it does not appear that the RO has 
requested or attempted to obtain any records of treatment at 
Hill Air Force Base.  The record reflects that the veteran 
has been afforded a VA examination of his gastroesophageal 
reflux disease; however, an opinion as to the etiology of the 
veteran's disability was not provided by the examiner.  
Additionally, the examination report indicates that an upper 
gastrointestinal series was requested, but it does not appear 
to have been completed or associated with the claims folder.  
Furthermore, a January 1998 VA clinical record notes an 
impression of chronic gastroesophageal reflux disease with 
associated pulmonary symptoms and aspiration.  The veteran 
has also submitted treatise evidence discussing 
gastroesophageal reflux disease and asthma.  The record also 
reflects that the veteran is service-connected for asthma.  


Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for gastroesophageal reflux disease 
and his service-connected low back 
disability since February 2000.  After 
securing the necessary permission from 
the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO should contact Hill Air Force 
Base and/or the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request all 
available clinical records of treatment 
at that facility in 1995, particularly 
June 1995.  If the records are 
unavailable, please notify the veteran of 
that fact and request any copies of these 
records that he may have in his 
possession.

3.  Following completion of the 
aforementioned development, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the etiology of his current 
gastroesophageal reflux disease.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should report 
all relevant symptomatology and findings.  
All necessary tests and studies should be 
performed.  The examiner is requested to 
express an opinion as to whether the 
veteran's current gastroesophageal reflux 
disease was incurred during military 
service, is related to his service-
connected asthma disability, or is 
otherwise related to military service.  A 
complete rationale for any opinion 
expressed must be provided, particularly 
in light of the treatise evidence 
submitted by the veteran regarding 
gastroesophageal reflux disease and 
asthma sufferers, as well as the January 
1998 VA outpatient treatment record 
noting an impression of gastroesophageal 
reflux with associated pulmonary 
symptoms.  

4.  If not already completed, the veteran 
should be afforded a current VA 
examination of his service-connected back 
disability to determine the current 
nature and severity of his condition.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with this 
examination.  All necessary tests and/or 
studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to identify all 
subjective and objective manifestations 
of the veteran's service-connected back 
disability in accordance with applicable 
VA rating criteria.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for gastroesophageal reflux 
disease and if an increased rating is 
warranted for the service-connected 
lumbosacral strain with a history of 
herniated nucleus pulposus, L5-S1.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



